Exhibit 10.3
Conformed Copy



ACKNOWLEDGMENT




October 8, 2020
Reference is hereby made to (a) that certain Receivables Purchase Agreement,
dated as of September 11, 2012 (as amended, restated, supplemented or otherwise
modified through the date hereof, the “Agreement”), by and among LYB Receivables
LLC, a Delaware limited liability company, as Seller, Lyondell Chemical Company,
a Delaware corporation, as Servicer, the various Conduit Purchasers, Related
Committed Purchasers, LC Participants and Purchaser Agents party thereto, and
Mizuho Bank, Ltd., as LC Bank and as Administrator, and (b) that certain
Amendment No. 3 to Amended and Restated Credit Agreement, dated as of October 8,
2020 (the “Credit Agreement Amendment”), by and among LyondellBasell Industries
N.V., LYB Americas Finance Company LLC, Bank of America, N.A., as administrative
agent, and each of the lenders signatory thereto, a copy of which is attached as
Exhibit A hereto. Capitalized terms that are used but not defined herein shall
have the meanings set forth in, or by reference in, the Agreement.
Each of the undersigned, in its capacity as Purchaser Agent, Administrator or LC
Bank, as applicable, (i) hereby acknowledges that the Seller has requested an
amendment of clause (h) of Exhibit V to the Agreement concurrently with a
substantially similar amendment to (A) the leverage ratio covenant in Section
5.15 of the Lyondell Credit Agreement (including the addition of certain new
defined terms used in such section) and (B) certain defined terms constituting a
component of the defined term “Leverage Ratio” in the Lyondell Credit Agreement,
as reflected in the Credit Agreement Amendment, and (ii) agrees that the changes
to the Lyondell Credit Agreement, each as reflected in the Credit Agreement
Amendment are incorporated in clause (h) of Exhibit V to the Agreement, and such
clause is thereby amended in accordance with the second paragraph of Section 5.1
of the Agreement. For the avoidance of doubt, after giving effect to such
amendment, clause (h) of Exhibit V to the Agreement shall read as set forth
below:
(h) the “Leverage Ratio” (subject to Section 5.1, as such term and any defined
terms used therein are defined in the Lyondell Credit Agreement as in effect on
the Closing Date, without giving effect to any subsequent amendments or
modifications thereto and regardless if the Lyondell Credit Agreement is
subsequently terminated or replaced) as of the last day of any fiscal quarter of
the Parent shall exceed the applicable level set forth below adjacent to such
fiscal quarter:



Fiscal Quarter Ending:Maximum Leverage RatioOn or prior to September 30,
20203.50 to 1.00December 31, 20204.25 to 1.00March 31, 20214.50 to 1.00June 30,
20214.00 to 1.00September 30, 20213.75 to 1.00December 31, 2021 and
thereafter3.50 to 1.00

; provided that, to the extent the Louisiana PE JV Acquisition (as defined in
the Lyondell Credit Agreement) is consummated on or prior to the Louisiana PE JV
Outside Date (as defined in the Lyondell Credit Agreement), the applicable
levels specified in the table above shall be replaced with the applicable level
set forth below:
-

--------------------------------------------------------------------------------




Fiscal Quarter Ending:Maximum Leverage RatioDecember 31, 20205.00 to 1.00March
31, 20215.00 to 1.00June 30, 20214.75 to 1.00September 30, 20214.50 to
1.00December 31, 20214.50 to 1.00March 30, 20224.00 to 1.00June 30, 20223.50 to
1.00 (or, if the Louisiana PE JV Acquisition is consummated after December 31,
2020, 4.00 to 1.00)September 30, 2022 and thereafter3.50 to 1.00

All provisions of the Agreement, as amended and modified as set forth above,
shall remain in full force and effect. All references in the Agreement (or in
any other Transaction Document) to “the Receivables Purchase Agreement”, “this
Agreement”, “hereof”, “herein” or words of similar effect, in each case
referring to the Agreement shall be deemed to be references to the Agreement as
amended by the Credit Agreement Amendment. Neither the Credit Agreement
Amendment nor this Acknowledgment shall be deemed, either expressly or
impliedly, to waive, amend or supplement any provision of the Agreement other
than as specifically set forth herein. The Agreement, as amended as set forth
above, is hereby ratified and confirmed in all respects.
This Acknowledgment may be executed in any number of counterparts and by
different parties on separate counterparts, each of which when so executed shall
be deemed to be an original and all of which when taken together shall
constitute but one and the same instrument. Delivery of an executed counterpart
of a signature page to this Acknowledgment by facsimile or other electronic
means (including .pdf) shall be effective as delivery of a manually executed
counterpart of this Acknowledgment. The words “execution”, “signed”,
“signature”, and words of like import in this Acknowledgment shall be deemed to
include electronic signatures and digital copies of a signatory’s manual
signature adopted by such signatory with the intent to sign, authenticate or
accept this Acknowledgment, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.
This ACKNOWLEDGMENT shall be governed by, and construed in accordance with, the
laws of the State of New York without regard to any otherwise applicable
conflicts of law principles (other than Sections 5-1401 and 5-1402 of the
General Obligations Law of the State of New York).
This Acknowledgment shall be binding upon and shall inure to the benefit of the
parties hereto and their respective successors and permitted assigns. This
Acknowledgment shall be deemed to be a Transaction Document for all purposes of
the Agreement and each other Transaction Document.




[Signatures begin on next page]




-2-


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have caused this Acknowledgment to be executed
by their respective signatories thereunto duly authorized, as of the date first
above written.


LYB RECEIVABLES LLC,
as the Seller
By: /s/ Anuj Dhruv
Name: Anuj Dhruv
Title: Assistant Treasurer


Acknowledgement of Amendment to Maximum Leverage Ratio
(LYB Receivables LLC)

--------------------------------------------------------------------------------



LYONDELL CHEMICAL COMPANY,
as the Servicer
By: /s/ Anuj Dhruv
Name: Anuj Dhruv
Title: Assistant Treasurer


Acknowledgement of Amendment to Maximum Leverage Ratio
(LYB Receivables LLC)

--------------------------------------------------------------------------------



MIZUHO BANK, LTD.,
as LC Bank
By: /s/ Richard A. Burke
Name: Richard A. Burke
Title: Managing Director


Acknowledgement of Amendment to Maximum Leverage Ratio
(LYB Receivables LLC)

--------------------------------------------------------------------------------



MIZUHO BANK, LTD.,
as a Purchaser Agent
By: /s/ Richard A. Burke
Name: Richard A. Burke
Title: Managing Director


Acknowledgement of Amendment to Maximum Leverage Ratio
(LYB Receivables LLC)

--------------------------------------------------------------------------------



MIZUHO BANK, LTD.,
as Administrator
By: /s/ Richard A. Burke
Name: Richard A. Burke
Title: Managing Director


Acknowledgement of Amendment to Maximum Leverage Ratio
(LYB Receivables LLC)

--------------------------------------------------------------------------------



MUFG BANK, LTD.,
as a Purchaser Agent
By: /s/ Eric Williams
Name: Eric Williams
Title: Managing Director


Acknowledgement of Amendment to Maximum Leverage Ratio
(LYB Receivables LLC)

--------------------------------------------------------------------------------



SMBC NIKKO SECURITIES AMERICA, INC.,
as a Purchaser Agent
By: /s/ Yukimi Konno
Name: Yukimi Konno
Title: Managing Director


Acknowledgement of Amendment to Maximum Leverage Ratio
(LYB Receivables LLC)


--------------------------------------------------------------------------------





EXHIBIT A




(ATTACHED)


















Exhibit A


--------------------------------------------------------------------------------







AMENDMENT NO. 3 TO AMENDED AND RESTATED CREDIT AGREEMENT


This AMENDMENT NO. 3 TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of October 8, 2020, is made by and among LYONDELLBASELL
INDUSTRIES N.V., a naamloze vennootschap (a public limited liability company)
formed under the laws of The Netherlands (the “Company”), LYB AMERICAS FINANCE
COMPANY LLC, a Delaware limited liability company (the “Co-Borrower”, and
together with the Company, the “Borrowers”), BANK OF AMERICA, N.A., a national
banking association organized and existing under the laws of the United States
(“Bank of America”), in its capacity as administrative agent for the Lenders (as
defined in the Credit Agreement) (in such capacity, the “Administrative Agent”),
and each of the Lenders signatory hereto.
W I T N E S S E T H:
WHEREAS, each of the Company, the Co-Borrower, the Administrative Agent, and the
Lenders have entered into that certain Amended and Restated Credit Agreement
dated as of June 5, 2014 (as amended by Amendment No. 1 to Amended and Restated
Credit Agreement dated as of June 3, 2016, Amendment No. 2 to Amended and
Restated Credit Agreement dated as of April 14, 2020, and as further amended,
modified, supplemented or extended prior to the date hereof, the “Credit
Agreement”; capitalized terms used in this Amendment not otherwise defined
herein shall have the respective meanings given thereto in the Credit Agreement
as amended hereby); and
WHEREAS, the Borrowers have requested that the Administrative Agent and the
Lenders agree to amend the Credit Agreement in certain respects; and
WHEREAS, the Administrative Agent and the Lenders party hereto, which constitute
the Required Lenders, are willing to amend the Credit Agreement as set forth
below on the terms and conditions contained in this Amendment;
NOW, THEREFORE, in consideration of the premises herein and further valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:
1.Amendments to Credit Agreement. Subject to the terms and conditions set forth
herein:
(a)Section 1.01 of the Credit Agreement shall be amended by adding the following
defined terms, in alphabetical order, as set forth below:
“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.
“Amendment No. 3 Effective Date” means October 8, 2020.
“Approved Bank” means any financial institution that (a) is a Lender or an
affiliate of a Lender or (b) is a member of the Federal Reserve System (or
organized in any foreign country recognized by the United States) and whose
short-term deposit rating is at least A-2, P-2, or F-2, as such rating is set
forth from time to time by Moody’s, S&P or Fitch, as applicable.
“BHC Act Affiliate” is defined in Section 9.27(b) hereof.
“Cash Equivalents” means any of the following:
LyondellBasell Industries N.V.
Amendment No. 3 to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



(a)any evidence of Indebtedness issued or directly and fully guaranteed or
insured by the government or any agency or instrumentality of (i) the United
States, (ii) Canada, (iii) the United Kingdom or (iv) any member nation of the
European Union;
(b)time deposits, certificates of deposit and bank notes of any Approved Bank;
(c)corporate bonds, commercial paper, including asset-backed commercial paper,
and floating or fixed rate notes issued by an Approved Bank or a corporation or
special purpose vehicle (other than an Affiliate or Subsidiary of the Company)
organized and existing under the laws of the United States of America, any state
thereof or the District of Columbia (or any foreign country recognized by the
United States) and whose short-term issuer rating is at least A-2, P-2 or F-2 or
whose long-term issuer rating is at least BBB or Baa2, in each case as such
rating is set forth from time to time by Moody’s, S&P or Fitch, as applicable;
(d)asset-backed securities rated AAA by Moody’s, S&P or Fitch, with weighted
average lives of 3 years or less (measured to the next maturity date);
(e)repurchase agreements under which the Company or its Subsidiaries agree to
purchase sovereign, government agency, supranational, and other corporate and
financial fixed income securities rated by a nationally recognized statistical
rating organization, and equity and convertible debt securities such as common
stock, preferred stock, REITS, ADRs, GDRs, IDRs, convertible bonds, and
convertible preferred stock that is listed or whose underlying equity is listed
within a predefined set of countries and indices, from a financial institution
or recognized securities dealer who agrees to repurchase the securities at a
future date at a price equal to the original price plus an interest factor;
(f)money market funds which invest substantially all of their assets in assets
described in the preceding clauses (a) through (e);
(g)supply chain finance funds which invest in a portfolio of buyer-confirmed
trade receivable notes with the underlying credit risk insured by insurance
companies with an insurance financial strength rating of at least A2 by Moody’s
or at least A by S&P; and
(h)instruments equivalent to those referred to in clauses (a) through (g) above
denominated in Euros or any other foreign currency comparable in credit quality
and tenor to those referred to above and customarily used by corporations for
cash management purposes in any jurisdiction outside the United States to the
extent reasonably required in connection with any business conducted by any
Subsidiary organized in such jurisdiction;
provided, that except in the case of clauses (d), (e) and (g) above, the maximum
maturity date of individual securities or deposits will be 3 years or less at
the time of purchase or deposit.
“Covered Entity” is defined in Section 9.27(b) hereof.
“Covered Party” is defined in Section 9.27(a) hereof.
“Default Right” is defined in Section 9.27(b) hereof.
“Fitch” means Fitch Ratings, Inc., or any successor to its rating agency
business.
“Louisiana PE JV” means a joint venture entity that will, upon consummation of
the Louisiana PE JV Acquisition, own the Louisiana Chemicals Project.
LyondellBasell Industries N.V.
Amendment No. 3 to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



“Louisiana Chemicals Project” means the ethane-based cracker and certain related
processing units and assets known as the “Louisiana Chemicals Project”, located
in Lake Charles, Louisiana and wholly owned by affiliates of Sasol Limited as of
the Amendment No. 3 Effective Date.
“Louisiana PE JV Acquisition” means the purchase by the Company or any
Subsidiary thereof of a 50% membership interest in the Louisiana PE JV.
“Louisiana PE JV Outside Date” means the Outside Date (as defined in that
certain Membership Interest Purchase Agreement dated as of October 1, 2020 by
and among LyondellBasell LC Offtake LLC, Sasol Chemicals (USA) LLC, Louisiana
Integrated Polyethylene JV LLC, and for certain specified provisions therein,
Lyondell Chemical Company and Sasol Limited), as the same may be amended,
supplemented or otherwise modified from time to time.
“QFC” is defined in Section 9.27(b) hereof.
“QFC Credit Support” is defined in Section 9.27 hereof.
“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.
“Supported QFC” is defined in Section 9.27 hereof.
“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person subject to IFPRU 11.6 of
the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.
“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.
“U.S. Special Resolution Regimes” is defined in Section 9.27 hereof.
(b)The definition of “Bail-In Action” in Section 1.01 of the Credit Agreement
shall be amended and restated so that, after giving effect to this Amendment,
such definition shall read in its entirety as set forth below:
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.
(c)The definition of “Bail-In Legislation” in Section 1.01 of the Credit
Agreement shall be amended and restated so that, after giving effect to this
Amendment, such definition shall read in its entirety as set forth below:
“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, rule, regulation or
requirement for such EEA Member Country from time to time which is described in
the EU Bail‑In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).
LyondellBasell Industries N.V.
Amendment No. 3 to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



(d)The last sentence of the definition of “Consolidated EBITDA” in Section 1.01
of the Credit Agreement shall be amended and restated so that, after giving
effect to this Amendment, such sentence shall read in its entirety as set forth
below:
For the purpose of calculating Consolidated EBITDA for any period, if during
such period the Company or any Subsidiary shall have made an acquisition or a
disposition, Consolidated EBITDA for such period shall be calculated after
giving pro forma effect thereto as if such acquisition or disposition, as the
case may be, occurred on the first day of such period; provided, however, that
if the portion of Consolidated EBITDA attributable to the Louisiana Chemical
Project is less than zero for any fiscal quarter prior to the date on which the
Louisiana PE JV Acquisition is consummated, such portion of Consolidated EBITDA
attributable to the Louisiana Chemical Project for each such fiscal quarter
shall be deemed to be zero.
(e)The definition of “Liquidity” in Section 1.01 of the Credit Agreement shall
be amended by deleting the undefined term “cash equivalents” appearing therein
and replacing such term with the defined term “Cash Equivalents” in lieu
thereof.
(f)The definition of “Unrestricted Net Cash” in Section 1.01 of the Credit
Agreement shall be amended by deleting each use of the undefined term “cash
equivalents” appearing therein and replacing such term with the defined term
“Cash Equivalents” in lieu thereof.
(g)The definition of “Write-Down and Conversion Powers” in Section 1.01 of the
Credit Agreement shall be amended and restated so that, after giving effect to
this Amendment, such definition shall read in its entirety as set forth below:
“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.
(h)Section 4.20 of the Credit Agreement shall be amended and restated so that,
after giving effect to this Amendment, Section 4.20 shall read in its entirety
as set forth below:
Section 4.20. Affected Financial Institutions. No Loan Party is an Affected
Financial Institution.


(i)Article 4 of the Credit Agreement is hereby amended by adding a new Section
4.21 that shall read in its entirety as set forth below:
Section 4.21. Covered Entity. No Loan Party is a Covered Entity.


(j)Section 5.12 of the Credit Agreement shall be amended and restated so that,
after giving effect to this Amendment, Section 5.12 shall read in its entirety
as set forth below:
LyondellBasell Industries N.V.
Amendment No. 3 to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



Section 5.12. Dividends and Certain Other Restricted Payments. (a) The Company
will not declare or make any Restricted Payment of the type described in clause
(a) of the definition thereof (other than a dividend payable solely in Capital
Stock of the Company) unless, at the time of making such Restricted Payment, (i)
no Event of Default exists and (ii) Liquidity is at least equal to
$1,500,000,000 (provided that the condition set forth in this clause (a)(ii)
shall not be applicable if the Leverage Ratio as of the last day of the most
recently ended fiscal quarter of the Company for which financial statements have
been delivered (or are required to have been delivered) pursuant to Section
5.01(a) or 5.01(b), as applicable, is less than or equal to 3.50 to 1.00); and
(b) the Company will not, nor will permit any of its Subsidiaries to, directly
or indirectly make any Restricted Payment of the type described in clause (b) of
the definition thereof unless, at the time of making such Restricted Payment,
(i) no Event of Default exists and (ii) Liquidity is at least equal to
$3,000,000,000 (provided that the condition set forth in this clause (b)(ii)
shall not be applicable if the Leverage Ratio as of the last day of the most
recently ended fiscal quarter of the Company for which financial statements have
been delivered (or are required to have been delivered) pursuant to Section
5.01(a) or 5.01(b), as applicable, is less than or equal to 3.50 to 1.00);
provided, however, that the foregoing shall not operate to prevent the making of
dividends or distributions within 60 days after their declaration by the
Company, if at the declaration date thereof, such Restricted Payment was
permitted to be made pursuant to the foregoing clause (a).
(k)Section 5.15 of the Credit Agreement shall be amended and restated so that,
after giving effect to this Amendment, Section 5.15 shall read in its entirety
as set forth below:
Section 5.15. Maximum Leverage Ratio. The Company will not, as of the last day
of each fiscal quarter of the Company, permit the Leverage Ratio to be greater
than the applicable level set forth below adjacent to such fiscal quarter:

Fiscal Quarter Ending:Maximum Leverage RatioOn or prior to September 30,
20203.50 to 1.00December 31, 20204.25 to 1.00March 31, 20214.50 to 1.00June 30,
20214.00 to 1.00September 30, 20213.75 to 1.00December 31, 2021 and
thereafter3.50 to 1.00

; provided that, to the extent the Louisiana PE JV Acquisition is consummated on
or prior to the Louisiana PE JV Outside Date, the Company will not, as of the
last day of each fiscal quarter of the Company ending on or after the date on
which the Louisiana PE JV Acquisition is consummated, permit the Leverage Ratio
to be greater than the applicable level set forth below adjacent to such fiscal
quarter (in lieu of the applicable level specified in the table above):
LyondellBasell Industries N.V.
Amendment No. 3 to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




Fiscal Quarter Ending:Maximum Leverage RatioDecember 31, 20205.00 to 1.00March
31, 20215.00 to 1.00June 30, 20214.75 to 1.00September 30, 20214.50 to
1.00December 31, 20214.50 to 1.00March 30, 20224.00 to 1.00June 30, 20223.50 to
1.00 (or, if the Louisiana PE JV Acquisition is consummated after December 31,
2020, 4.00 to 1.00)September 30, 2022 and thereafter3.50 to 1.00

(l)Section 9.26 of the Credit Agreement shall be amended and restated so that,
after giving effect to this Amendment, Section 9.26 shall read in its entirety
as set forth below:
Section 9.26. Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an
Affected Financial Institution arising under any Loan Document, to the extent
such liability is unsecured, may be subject to the Write-Down and Conversion
Powers of the applicable Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:
(a) the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an Affected Financial Institution; and
(b) the effects of any Bail-In Action on any such liability, including, if
applicable:
(i) a reduction in full or in part or cancellation of any such liability;
(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of the applicable Resolution
Authority.
(m)Article 9 of the Credit Agreement is hereby amended by adding a new Section
9.27 that shall read in its entirety as set forth below:
Section 9.27. Acknowledgement Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for any
agreement or instrument that is a QFC (such support, “QFC Credit Support”, and
each such QFC, a “Supported QFC”), the parties acknowledge and agree as follows
with respect to the resolution power of the Federal Deposit Insurance
Corporation under the Federal Deposit Insurance Act and Title II of the
Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such
LyondellBasell Industries N.V.
Amendment No. 3 to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



Supported QFC and QFC Credit Support (with the provisions below applicable
notwithstanding that the Loan Documents and any Supported QFC may in fact be
stated to be governed by the laws of the State of New York and/or of the United
States or any other state of the United States):
(a) In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.
(b) As used in this Section 9.27, the following terms have the following
meanings:
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
2.Effectiveness; Conditions Precedent. This Amendment and the amendments to the
Credit Agreement provided in Section 1 hereof shall be effective upon the
satisfaction of the following conditions precedent:
(a)the Administrative Agent shall have received counterparts of this Amendment,
duly executed by each Borrower, the Administrative Agent and the Lenders
constituting the Required Lenders, which counterparts may be delivered by
telefacsimile or other electronic means (including .pdf); and
(b)(i) the Borrowers shall have paid all fees required to be paid on the date
hereof pursuant to that certain Amended and Restated Engagement Letter dated as
of October 2, 2020 by and among the Borrowers, JPMorgan Chase Bank, N.A., Bank
of America and BofA Securities, Inc. and the Fee Letters (as defined therein),
and (ii) to the extent the Borrowers have received an invoice therefor no later
than 12:00 noon one (1) Business Day prior to the date hereof, all other
reasonable fees and expenses incurred or payable in connection with the
execution and delivery of this Amendment (including the reasonable fees and
expenses of counsel to the Administrative Agent) required to be reimbursed or
paid by the Borrowers pursuant to Section 9.12(a)(i) of the Credit Agreement
shall have been paid in full.
LyondellBasell Industries N.V.
Amendment No. 3 to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



3.Representations and Warranties. In order to induce the Administrative Agent
and the Lenders to enter into this Amendment, each Borrower represents and
warrants to the Administrative Agent and the Lenders as follows:
(a)The representations and warranties made by each Borrower in Article IV of the
Credit Agreement and the other Loan Documents are true and correct in all
material respects on and as of the date hereof (except that any representation
and warranty that is qualified by materiality shall to the extent so qualified
be true and correct in all respects), except to the extent that such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall be true and correct in all
material respects as of such earlier date (except that any representation and
warranty that is qualified by materiality shall to the extent so qualified be
true and correct in all respects), except that the representations and
warranties contained Section 4.04 shall be deemed to refer to the most recent
statements furnished pursuant to clause (b) of Section 5.01;
(b)This Amendment has been duly authorized, executed and delivered by each
Borrower and constitutes a legal, valid and binding obligation of such parties,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws generally affecting the rights of creditors, and subject to
equitable principles of general application; and
(c)After giving effect to this Amendment, no Default or Event of Default has
occurred and is continuing, or would result from the effectiveness of this
Amendment.
4.Entire Agreement. This Amendment, together with all the Loan Documents
(collectively, the “Relevant Documents”), sets forth the entire understanding
and agreement of the parties hereto in relation to the subject matter hereof and
supersedes any prior negotiations and agreements among the parties relating to
such subject matter. No promise, condition, representation or warranty, express
or implied, not set forth in the Relevant Documents shall bind any party hereto,
and no such party has relied on any such promise, condition, representation or
warranty. Each of the parties hereto acknowledges that, except as otherwise
expressly stated in the Relevant Documents, no representations, warranties or
commitments, express or implied, have been made by any party to the other in
relation to the subject matter hereof or thereof. None of the terms or
conditions of this Amendment may be changed, modified, waived or canceled orally
or otherwise, except in writing and in accordance with Section 9.10 of the
Credit Agreement. This Amendment shall constitute a “Loan Document” under and as
defined in the Credit Agreement.
5.Full Force and Effect of Credit Agreement. Except as hereby specifically
amended, waived, modified or supplemented, the Credit Agreement is hereby
confirmed and ratified in all respects and shall be and remain in full force and
effect according to its respective terms.
6.Governing Law. This Amendment shall in all respects be governed by, and
construed in accordance with, the laws of the State of New York, and shall be
further subject to the provisions of Sections 9.21 and 9.22 of the Credit
Agreement.
7.Enforceability. Should any one or more of the provisions of this Amendment be
determined to be illegal or unenforceable as to one or more of the parties
hereto, all other provisions nevertheless shall remain effective and binding on
the parties hereto.
8.References. From and after the effectiveness of this Amendment, all references
in any of the Loan Documents to the “Credit Agreement” shall mean the Credit
Agreement, as amended hereby.
9.Successors and Assigns. This Amendment shall be binding upon and inure to the
benefit of each Borrower, the Administrative Agent and each of the Lenders, and
their respective successors, legal representatives, and assignees to the extent
such assignees are permitted assignees as provided in Section 9.09 of the Credit
Agreement.
LyondellBasell Industries N.V.
Amendment No. 3 to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



10.No Novation. Neither the execution and delivery of this Amendment nor the
consummation of any other transaction contemplated hereunder is intended to
constitute a novation of the Credit Agreement or of any of the other Loan
Documents or any obligations thereunder.
11.Counterparts. This Amendment may be executed in any number of counterparts,
each of which shall be deemed an original as against any party whose signature
appears thereon, and all of which shall together constitute one and the same
instrument. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy or other electronic means (including .pdf) shall be
effective as delivery of a manually executed counterpart of this Amendment. The
words “execution”, “signed”, “signature”, and words of like import in this
Amendment shall be deemed to include electronic signatures and digital copies of
a signatory's manual signature, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.


[Signature pages follow.]














LyondellBasell Industries N.V.
Amendment No. 3 to Amended and Restated Credit Agreement